Citation Nr: 1417527	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957 and from February 1957 to April 1979.  He died in August 1996.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her July 2013 Form 9, the appellant requested a Board hearing in Washington D.C.  This hearing was subsequently scheduled for April 2, 2014.   However, the appellant failed to report and did not indicate a desire to reschedule.  Accordingly, the Board will proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not service-connected for any disability.  

2.  The Veteran's autopsy report shows that the primary cause of his death was bilateral acute bronchopneumonia; the secondary cause of his death was long-standing dementia of undetermined etiology and the terminal cause of his death was cardiorespiratory arrest from sepsis.  

3.  Although it is reasonably shown that Parkinson's disease at least contributed to cause the Veteran's death, the disease is not shown to have become manifest in service or a number of years thereafter or to otherwise be related to service.
4.  The Veteran is not shown to have served on land in Vietnam or in the inland waterways.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  VA must also fulfill its duty to assist the claimant in developing the claim.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In an April 2011 letter, the RO provided the appellant with the appropriate notice required under the VCAA and Hupp.  Thus, no further notice is required.   

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all pertinent records necessary to decide the claim.  After the RO determined that the Veteran's service treatment records were not available, it appropriately informed the appellant of this determination; appropriately asked her to send in any service treatment records in her possession; and appropriately asked her to identify and/or submit any alternative sources of information pertinent to any potential outstanding service treatment records that might be pertinent to her claim.  Additionally, although it does not appear that the claims file contains the Veteran's complete personnel records, as will be discussed below, the personnel records that have been associated with the file are sufficient for making the critical determination in this case; whether there is any indication that the Veteran served on land in Vietnam or in the inland waters of Vietnam during the pertinent presumptive period.  In particular, the personnel records contained in the claims file include all of the dates and locations of the Veteran's military assignments during service, including on which submarines he was deployed.
 
The record also contains the Veteran's death certificate and autopsy report, along with pertinent post-service treatment records, including records of treatment leading up to the Veteran's death.   A VA medical opinion is not required in this case as there is no indication, or actual allegation, that any of the Veteran's death causing conditions became manifest in service or within the first post-service year or that they are otherwise related to service.   Also, although the appellant alleges that the Veteran's Parkinson's disease was the result of exposure to herbicides in Vietnam, there is nothing in the record to suggest that the Veteran served on land in Vietnam or in the inland waterways, during the pertinent presumptive period.   In sum, no further RO action, including a VA medical opinion, is required prior to appellate consideration of this claim.

II.  Analysis

The law provides DIC benefits for a spouse of a deceased Veteran even if he was not service connected for it at the time of his passing.  See 38 U.S.C.A. § 1310.   In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Thus, the same standards, theories, and criteria for service connection are used. 

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain listed, chronic disabilities, including Parkinson's disease (i.e. paralysis agitans), are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Parkinson's disease) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the instant case, the appellant has specifically alleged that Parkinson's disease either caused or contributed to cause the Veteran's death.  She has also more generally asserted that most of the Veteran's 27 years of active duty was in the Pacific.  As indicated above, Parkinson's disease is one of the enumerated diseases for which presumptive service connection may be awarded based on service in the Republic of Vietnam.  The appellant, through her representative, has asserted that the Veteran may have served in Vietnam.  In this regard, his DD-214 pertaining to his period of service from January 1963 to January 1969 indicates that he did receive a second Vietnam Service Medal (VSM).  While a VSM award does not indicate actual service in Vietnam, it does indicate that the Veteran at least served in direct support of Vietnam operations.  Thus, given the appellant's contentions and the VSM notation, the Board must consider whether service connection for the cause of the Veteran's death could be warranted based on Parkinson's disease causing or contributing to cause the Veteran's death and the Veteran actually having served on land or in the inland waterways of Vietnam (which would mean that the Parkinson's disease would be presumed to be service-connected).

The Veteran's death certificate shows that he died on August [redacted], 1996 from sepsis due to Alzheimer's disease.  However, in a separate August 1996 autopsy report, it was noted that just prior to his death the Veteran was hospitalized for aphasia, rigidity, flat effect and mask like facial expression and that the clinical impression at the time was Alzheimer's disease and Parkinson's dementia.  The autopsy concluded that the primary cause of death was bilateral acute bronchopneumonia; the secondary cause of death was longstanding dementia of undetermined etiology and the terminal cause of death was cardiorespiratory arrest.   Accordingly, although the autopsy report indicates that the cause of the death causing dementia was undetermined, given that the Veteran was clearly diagnosed with Parkinson's dementia soon before his death and resolving reasonable doubt in favor of the appellant, the Board finds that Parkinson's disease at least contributed to cause the Veteran's death.  38 C.F.R. § 3.312.

Regarding potential service on land in Vietnam, as alluded to above, the Veteran's DD-214 pertaining to his service from January 1963 to January 1969 shows that he did receive the Vietnam Service Medal.  However, the service personnel records associated with the claims file, including the records of all his military assignments during the Vietnam era, do not show or suggest that he had any service on land in the Republic of Vietnam or in any inland waterway located in Vietnam.  From October 1961 to August 1963 and again from January 1968 to April 1979, he was stationed at various locations in the United States.  He did have service aboard the submarine, the USS Blueback, from November 1963 to December 1964 and also service aboard a second submarine, the USS Pickerel, from January 1965 to December 1967.  However, there is neither indication nor suggestion from the records that this submarine duty would have resulted in him setting foot in the Republic of Vietnam or spending any time in an inland waterway in Vietnam.  Also, neither the USS Blueback or the USS Pickerel is on the current list compiled by VA of Navy and Coast Guard ships, which are associated with service to Vietnam and exposure to herbicide agents (i.e. ships know to have docked in the Republic of Vietnam, known to have been in the inland waters of Vietnam or known to have crewmembers who went ashore in the Republic of Vietnam).  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp, located in the Public Health section of the VA website.  

The Naval summarized history of the USS Pickerel pertaining to the time frame when the Veteran was aboard indicates that the submarine did participate in operations "in the Vietnam combat zone on Yankee Station."  Dictionary of American Fighting Ships, U.S. Naval History and Heritage Command.  However, there is similarly no indication that the submarine docked in Vietnam or entered any inland waterways, or that any of her crew went ashore in the Republic of Vietnam.  The summarized history of the USS Blueback pertaining to the time frame when the Veteran was aboard similarly does not show or suggest that the submarine would have docked in the Republic of Vietnam, entered the inland waterways of Vietnam; or that any of its crew would have come ashore in Vietnam.  Dictionary of American Fighting Ships, U.S. Naval History and Heritage Command.  Thus, in sum, there is simply no indication from the Veteran's personnel records, or from primary VA or Navy source material that indicates, or even suggests, that the Veteran would have been on the ground or in the inland waterways of Vietnam at any time from January 9, 1962 to May 7, 1975. 

Further, neither the appellant nor her representative has specifically alleged that the Veteran actually had service on the ground in the Republic of Vietnam or in the inland waterways.  Instead, the representative has simply pointed out the VSM award and the appellant has just generally asserted that a lot of the Veteran's military duty was "in the Pacific."  Given the state of the existing record; given that the pertinent ship related data collected by VA do not even suggest that the submarines on which the Veteran served would have docked in Vietnam; and given the lack of any specific allegation of actual Vietnam service (e.g. an approximate date, time or location where the Veteran allegedly did go ashore), there is no basis for conducting any further development pertaining to potential service in Vietnam.  Accordingly, as Vietnam service is not established, the Veteran's Parkinson's disease may not be presumed to have resulted from herbicide exposure in service.  38 C.F.R. §§ 3.307, 3.309. 

Additionally, it is neither shown nor alleged that Parkinson's disease became manifest in service or in the first post-service year, so as to warrant finding it service-connected as a chronic disease, or that it was otherwise related to the Veteran's service.   38 C.F.R. §§ 3.303, 3.307, 3.309.  Instead, the existing evidence of record simply tends to show dementia first developing around 1991, several years after service.  Similarly, none of the other conditions, which caused or contributed to cause the Veteran's death, are shown to have manifested in service or to otherwise be related to service.   Moreover, as mentioned above, a medical opinion is not necessary in this case.  Accordingly, there is no basis for awarding service connection for the cause of the Veteran's death.  38 C.F.R. § 3.312.  The preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996). 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


